DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 13-17, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Segal (US Pat. No.: 3,865,662).
Regarding claim 13, Segal discloses a system for coating a field joint of a pipeline, the system comprising: 
External matches dies 4 and 5 positionable around the field joint to define a mould cavity without thermoplastic sheet (3) (corresponding to first cavity) (Fig. 1);
a thermoplastic sheet (corresponding to body), the thermoplastic sheet being arranged to fit into the mould cavity having a second volume selected such that the thermoplastic sheet can fit into the mould cavity (Fig. 1); and 
a heating system for heating the thermoplastic in the mould cavity to effect thermal expansion of the thermoplastic material (Col 5, Ln 4-7). 
Segal is silent about thermal expansion of thermoplastic material. 
However, the instant invention discloses the thermoplastic body is made of polypropylene (PP) (Page 16, Ln 36-37). Segal also discloses the thermoplastic material (20) is made of polypropylene (Col 3, Ln 18-25). 
Thus, the thermoplastic material taught by Segal is capable of expanding when heated; and the thermoplastic material of the body has a positive coefficient of thermal expansion such that, when heated the mould cavity, the body would expand to a third volume greater than the first volume if such thermal expansion were not constrained by the external dies (4, 5) (Paragraphs connecting col 2 and 3). 
Regarding claim 14, Segal discloses thermoplastic material (3) is a sheet (corresponding to self-supporting block). 

Regarding claim 17, Segal discloses placing collation of small swatches or sheets (Col 4, Ln 8-13).
Regarding claim 20, Segal discloses the external dies (4 and 5) that may be brought together around the field joint to define the mold cavity (Fig. 1). 
Regarding claim 21, there are only two ways of attaching body elements on the filed joints. Either by attaching body elements first on the field joints followed bring mould tool element around body elements; or attach the body elements on the mould tool and bring together the body elements along with mould tool around the field joints. It would have been obvious to a person of ordinary skill in the art to utilize the either method as deemed suitable for coating a filed joint of a pipeline.

Claims 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Beris et al. (WO2013/070074) (hereinafter Beris) (For citation US Pat. No: 9,976,685 B2).
Regarding claim 13, Beris discloses a system for coating a field joint of a pipeline, the system comprising: 
A moulding tool (15, 17) positionable around the field joint to define a mould cavity of a first volume (Fig. 2); 
a pre-forms (51 and 53) made of solid element (31) comprising a thermoplastic material comprising polypropylene, the solid element arranged to fit into the mould cavity and having a 
heating the pre-forms (51 and 53) with hot air or flames to melt the surface of solid element and weld them together (Col 10, Ln 12-20). Beris further discloses injecting thermoplastic material (39) in fluid state at temperatures of 200-250 ºC into the mould cavity (Col 11) The injection of thermoplastic material (39) naturally involves a heating system for heating the pre-forms. 
Beris is silent about thermal expansion of thermoplastic material. 
However, the instant invention discloses the thermoplastic body is made of polypropylene (PP) (Page 16, Ln 36-37). Segal also discloses the thermoplastic material (20) is made of polypropylene (Col 2, Ln 55-63). 
Thus, the thermoplastic material taught by Beris is capable of expanding when heated; and the thermoplastic material of the body has a positive coefficient of thermal expansion such that, when heated the mould cavity, the body would expand to a third volume greater than the first volume if such thermal expansion were not constrained by the external dies (17 and 15). The benefit of doing so would have been to compact the thermoplastic material as it solidifies. 
Regarding claim 18, Beris discloses the solid element (31) and melted thermoplastic material (39) is longitudinally-outward succession from a longitudinal center: a relatively thick central portion and ramp surfaces leading to relatively thin ends portions (Fig. 4). 
Regarding claim 19, Beris discloses the relatively thin end portions corresponds to longitudinal extensions of the mould cavity, which extensions are positioned to overlap parent coatings of pipe sections joined end-to-end at the field joint (Notice the depiction below). 

    PNG
    media_image1.png
    317
    540
    media_image1.png
    Greyscale

Response to Arguments
Applicant's arguments filed 03/11/2021 have been fully considered but they are not persuasive.
Argument 1: 
Segal the sheet is not “arragned to fit into the mould cavity” by “having a second volume selected such that the body can fit into the mould cavity” as claim 13 requires. 
Response 1: 
Examiner respectfully disagrees. Segal discloses thermoplastic sheet (3) of sufficient size to cover the area to be joined is draped over the pipe. Moving external matched dies (4) and (5) are then brough towards the central mandrel thereby exerting pressure upon the sheet to shape it around the pipe (Fig. 1; Col 2, Ln 50-59). Thus, the thermoplastic sheet (3) is arranged/sized to fit into the mould cavity by having a second volume selected such that the 
Argument 2: 
One of the individual solid elements shown in Beris clearly cannot be the body, as that would entail that one such element would have to be expanded to such an extent that it filled the entire mould cavity to fulfil the requirement that “the body would expand to a third volume greater than the first volume if such thermal expansion were not constrained by the mould tool.” 
Response 2: 
The examiner respectfully disagrees. Beris discloses pre-forms (51 and 53) which are understood as body. Beris further discloses injection thermoplastic material (39) which would naturally cause the pre-form (51 and 53) to expand to a third volume greater than the first volume if such thermal expansion were not constrained by the mould tool. This expansion would naturally cause without solid elements melting. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL I PATEL whose telephone number is (571)270-7660.  The examiner can normally be reached on M-F: 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on (571) 270-5038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL I PATEL/Primary Examiner, Art Unit 1746